Exhibit 10.57

[Execution Copy]

DISTRIBUTORSHIP AGREEMENT

THIS DISTRIBUTORSHIP AGREEMENT (the “Agreement”), made and entered into this
      day of,  January, 2007, between DAIKYO SEIKO, LTD., a corporation
organized under the laws of Japan, having a place of business at 38-2 Sumida
3-Chome, Sumida-Ku, Tokyo 131-0031, Japan (hereinafter referred to as “Daikyo”),
and WEST PHARMACEUTICAL SERVICES, INC. (formerly known as THE WEST COMPANY,
INCORPORATED), a corporation organized under the laws of the Commonwealth of
Pennsylvania, U.S.A., having a place of business at 101 Gordon Drive, Lionville,
Pennsylvania 19341 (hereinafter referred to as “Distributor”).

Background

Distributor has requested the right to distribute the Products (defined below)
within the Territory (defined below).  Daikyo and Distributor have determined
that it is to their mutual benefit to have Distributor agree to sell the
Products in the Territory under the terms set forth in this Agreement.

Terms

Intending to be legally bound, the parties agree as follows:

ARTICLE 1   CERTAIN DEFINITIONS

Terms defined in this Article 1 and elsewhere in this Agreement will throughout
this Agreement have the meanings here or there provided.  Defined terms may be
used in the singular or in the plural, as sense shall require.

A “Change in Control” shall be deemed to have occurred when, in connection with
or as the direct or indirect result of any acquisition or sale of any asset or
capital stock of Daikyo or Distributor, as the case may be, whether or not
approved by that company’s board of directors or its shareholders, any entity or
person either alone or acting in concert with others acquires shares of the
company’s stock and such acquisition results in that entity or person either
alone or acting in concert with others directly or indirectly owning
beneficially 51% or more of the company’s outstanding shares.

“Net Sales” means gross sales of the Products less returns, customary trade
discounts and amounts included in the sales price with respect to insurance,
shipping and handling.

“Products” means the closures, vials, medical device components, and similar
products used in connection with the packaging, delivery or dispensing of
pharmaceutical products, along with materials for making the same, manufactured
or sold by Daikyo or its subsidiaries.


--------------------------------------------------------------------------------


“Territory” means all countries in the world, exclusive of the following
identified countries: Japan, North Korea, South Korea, Taiwan, the Philippines,
Hong Kong, Indonesia, Cambodia, Malaysia, Laos, Vietnam, Thailand, Myummer and
Mongolia, it being understood and agreed that if any of the above nations should
change their name, merge or otherwise join together, or separate, such successor
nations shall also be included.

ARTICLE 2   APPOINTMENT AND DUTIES OF DISTRIBUTOR

2.01   Appointment and Duties.

(A)         DAIKYO APPOINTS DISTRIBUTOR AS ITS NON-EXCLUSIVE DISTRIBUTOR FOR THE
PRODUCTS WITHIN THE TERRITORY, AND DISTRIBUTOR ACCEPTS SUCH APPOINTMENT.

(B)        DURING THE TERM OF THIS AGREEMENT DISTRIBUTOR WILL, AT ITS OWN
EXPENSE:

(I)         USE COMMERCIALLY REASONABLE EFFORTS TO PROMOTE AND DEVELOP THE SALES
OF THE PRODUCTS WITHIN THE TERRITORY;

(II)        MAINTAIN INVENTORIES OF THE PRODUCTS AT LEVELS AGREED UPON FROM TIME
TO TIME BY DAIKYO AND DISTRIBUTOR;

(III)       ESTABLISH SALES OFFICES IN ALL REASONABLE LOCATIONS;

(IV)       ENSURE THAT AT ALL TIMES IT EMPLOYS A SUFFICIENT NUMBER OF QUALIFIED
SALES, TECHNICAL AND OTHER PERSONNEL TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT;

(V)        DELIVER TO DAIKYO AT LEAST QUARTERLY A WRITTEN REPORT WHICH (I)
INDICATES SALES OF THE PRODUCTS MADE BY DISTRIBUTOR DURING THE PREVIOUS QUARTER
(INCLUDING CUSTOMER’S NAME, PRODUCT NUMBER, DESCRIPTION, QUANTITY AND PRICE),
AND (II) DESCRIBES SALES PROGRESS, MARKETING CONDITIONS, CUSTOMER RESPONSES
CONCERNING THE PRODUCTS AND ACTIVITIES OF COMPETITORS WITHIN THE TERRITORY;

(VI)       IMMEDIATELY ADVISE DAIKYO OF THE DETAILS OF ANY COMPLAINTS RECEIVED
FROM CUSTOMERS AND OTHERS RELATING TO THE PRODUCTS;

(VII)      PROMPTLY ADVISE DAIKYO IF DISTRIBUTOR HAS KNOWLEDGE OF THE
COMMENCEMENT OR THREAT OF ANY SUIT BASED ON ANY CLAIMED DEFECT IN ANY OF THE
PRODUCTS;

(VIII)     COMPLY WITH GOOD BUSINESS PRACTICES AND WITH ALL LAWS, REGULATIONS,
RULINGS AND REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION
OVER THE SUBJECT MATTER OF THIS AGREEMENT; AND

(IX)        HANDLE AND STORE THE PRODUCTS IN A PROPER, ADEQUATE AND REASONABLE
MANNER DESIGNED TO MAINTAIN THEM IN MARKETABLE CONDITION.

2


--------------------------------------------------------------------------------


ARTICLE 3   PROMOTION: PROPRIETARY RIGHTS


3.01   PROMOTIONAL MATERIALS.  UPON REQUEST, DAIKYO WILL PROVIDE TO DISTRIBUTOR,
AT NO CHARGE, (A) REASONABLE QUANTITIES OF SALES AND USE LITERATURE, BROCHURES
AND OTHER PROMOTIONAL MATERIALS IN THE ENGLISH LANGUAGE AND SAMPLES OF THE
PRODUCTS, AND (B) SUCH ADDITIONAL SALES ASSISTANCE AS DISTRIBUTOR MAY OTHERWISE
REASONABLY REQUEST.  DISTRIBUTOR WILL BE RESPONSIBLE, AT ITS OWN EXPENSE, FOR
TRANSLATION OF PROMOTIONAL MATERIALS INTO THE LANGUAGES EMPLOYED IN THE
TERRITORY.


3.02   NO MODIFICATIONS: MARKINGS.  DISTRIBUTOR WILL NOT MAKE ANY MODIFICATIONS
TO THE PRODUCTS OR THEIR PACKAGING WITHOUT DAIKYO’S WRITTEN CONSENT.  ALL
PRODUCTS SOLD BY DISTRIBUTOR TO ITS CUSTOMERS PURSUANT TO THIS AGREEMENT MUST
BEAR ALL ORIGINAL MARKINGS, INCLUDING THE TRADEMARKS, LOGOS, BRAND NAMES, TRADE
NAMES AND OTHER DESIGNATIONS (THE “MARKS”), PLACED ON THEM BY DAIKYO AT THE TIME
OF DELIVERY TO DISTRIBUTOR, UNLESS WRITTEN CONSENT TO USE OTHER MARKINGS IS
OBTAINED FROM DAIKYO.


3.03   OWNERSHIP OF RIGHTS.  DISTRIBUTOR DECLARES AND RECOGNIZES THAT ALL
PATENTS, KNOW-HOW, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS AND OTHER
INDUSTRIAL AND INTELLECTUAL PROPERTY RIGHTS RELATING TO THE PRODUCTS (INCLUDING
WITHOUT LIMITATION ALL RIGHTS TO THE MARKS) AND THE GOODWILL ASSOCIATED
THEREWITH BELONG EXCLUSIVELY TO DAIKYO.  DISTRIBUTOR HAS NO RIGHT TO USE,
EXPLOIT, TRANSFER OR SUBLICENSE ANY SUCH INDUSTRIAL OR INTELLECTUAL PROPERTY
RIGHTS.  DISTRIBUTOR WILL PROMPTLY ADVISE DAIKYO OF ANY KNOWN OR THREATENED
INFRINGEMENT OF DAIKYO’S PROPRIETARY RIGHTS AND SUPPORT DAIKYO (AT DAIKYO’S
REQUEST AND EXPENSE) IN SECURING AND PROTECTING PATENTS, TRADEMARKS, SERVICE
MARKS, TRADE AND SERVICE NAMES, LICENSE RIGHTS AND OTHER PROPRIETARY RIGHTS.


3.04   GRANT OF LICENSE TO USE MARKS.  DAIKYO GRANTS TO DISTRIBUTOR A
NON-TRANSFERABLE, ROYALTY-FREE LICENSE, WITH RIGHT OF SUBLICENSE, TO USE AND
DISPLAY THE MARKS LISTED ON EXHIBIT A IN CONNECTION WITH THE PROMOTION AND SALE
OF THE PRODUCTS WITHIN THE TERRITORY.  EXHIBIT A MAY BE SUPPLEMENTED FROM TIME
TO TIME BY DAIKYO.  DAIKYO REPRESENTS THAT IT EITHER OWNS OR OTHERWISE HAS THE
RIGHT TO LICENSE SUCH USE OF THE MARKS TO DISTRIBUTOR.  DAIKYO SHALL INDEMNIFY
AND DEFEND DISTRIBUTOR FROM ALL LIABILITIES, LOSSES AND COSTS (INCLUDING WITHOUT
LIMITATION ATTORNEYS’ FEES) ARISING IN CONNECTION WITH ANY CLAIM THAT
DISTRIBUTOR’S USE OF THE MARKS INFRINGES ANY TRADEMARK OR OTHER RIGHT OF ANY
THIRD PARTY.

ARTICLE 4   SALES TO DISTRIBUTOR; DIRECT SALES


4.01   ORDERS.  DISTRIBUTOR WILL SUBMIT ORDERS TO DAIKYO FROM TIME TO TIME FOR
SUCH PRODUCTS AS DISTRIBUTOR DESIRES TO PURCHASE.  NO ORDER FOR THE PRODUCTS
FROM DISTRIBUTOR SHALL BE EFFECTIVE UNTIL DAIKYO HAS ACCEPTED THE SAME IN
WRITING.


4.02   PRICING: TERMS OF SALE.  PRICES AND TERMS OF SALE OF PRODUCTS SHALL BE
SET BY MUTUAL AGREEMENT BETWEEN THE PARTIES AND REVIEWED AT LEAST ANNUALLY.


4.03   DIRECT SALES.  DAIKYO RESERVES THE RIGHT TO MARKET, DISTRIBUTE AND SELL
PRODUCTS DIRECTLY TO CUSTOMERS.

3


--------------------------------------------------------------------------------



4.04   DELIVERIES.  DAIKYO WILL EXERCISE ITS BEST EFFORTS TO PROMPTLY SHIP
PRODUCTS ORDERED BY DISTRIBUTOR; PROVIDED THAT DAIKYO MAY DELAY OR REFUSE TO
MAKE ANY SHIPMENT IF DISTRIBUTOR IS THEN IN DEFAULT OF ANY OBLIGATION UNDER THIS
AGREEMENT OR IF ANY AMOUNT DUE FROM DISTRIBUTOR TO DAIKYO UNDER ANY AGREEMENT IS
THEN UNPAID.  UNLESS OTHERWISE AGREED IN ADVANCE, ALL DELIVERIES WILL BE MADE
F.O.B. MANUFACTURING PLANT LOCATION.  DAIKYO WILL DETERMINE THE ROUTE AND METHOD
OF SHIPMENT. DAIKYO WILL NOT BE LIABLE FOR NONDELIVERY, MISDELIVERY OR LATE
DELIVERY WHICH IS CAUSED BY FACTORS BEYOND ITS CONTROL, INCLUDING WITHOUT
LIMITATION WAR, RIOTS, STRIKES, FIRES, FLOODS, ACTS OF GOD, INABILITY TO OBTAIN
MATERIALS, FAILURE OF CARRIERS OR COMPLIANCE WITH ANY LAW, REGULATION OR
GOVERNMENTAL ORDER.  DAIKYO WILL HAVE NO LIABILITY TO DISTRIBUTOR FOR ANY
FAILURE TO DELIVER GOODS IF THEIR EXPORT OR IMPORT IS THEN PROHIBITED BY
APPLICABLE LAW, REGULATION OR GOVERNMENT ACTION.

ARTICLE 5   WARRANTY; INDEMNIFICATION


5.01   WARRANTY.  DAIKYO REPRESENTS AND WARRANTS TO DISTRIBUTOR THAT THE
PRODUCTS SOLD TO DISTRIBUTOR PURSUANT TO THIS AGREEMENT WILL CONFORM TO DAIKYO’S
WRITTEN SPECIFICATIONS FOR SUCH PRODUCTS.  THE EXCLUSIVE REMEDY FOR ANY BREACH
OF THE WARRANTY SET FORTH ABOVE SHALL BE AS FOLLOWS: DAIKYO WILL AT ITS OPTION
REPLACE, REPAIR OR REDESIGN, WITHOUT CHARGE TO DISTRIBUTOR, OR REFUND THE
INVOICE PRICE WITH RESPECT TO ANY DEFECTIVE PRODUCT WHICH WAS DESIGNED AND
MANUFACTURED BY DAIKYO, PROVIDED THAT A CLAIM FOR SUCH BREACH IS MADE WITHIN ONE
YEAR OF THE SALE OF THE PRODUCT IN QUESTION.  PRODUCTS WILL BE DEEMED DEFECTIVE
ONLY IF SO FOUND AFTER INSPECTION BY DAIKYO AT SUCH PLACE AS IT MAY SPECIFY. 
DAIKYO MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH
RESPECT TO THE PRODUCTS.  THERE ARE NO OTHER WARRANTIES WITH RESPECT TO THE
PRODUCTS ARISING FROM ANY COURSE OF DEALING, USAGE OF TRADE OR OTHERWISE.  IN NO
EVENT SHALL DAIKYO BE LIABLE TO DISTRIBUTOR FOR (A) INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES UNDER THIS AGREEMENT OR IN TORT, OR (B) WITH
RESPECT TO ANY CLAIM, LAWSUIT, PROCEEDING OR OTHER ACTION BASED UPON ANY ACTION
TAKEN BY DISTRIBUTOR WITHOUT PRIOR INSTRUCTION FROM DAIKYO OR ANY ACTION
INCONSISTENT WITH SUCH INSTRUCTION.


5.02   RESTRICTIONS ON REPRESENTATIONS.  DISTRIBUTOR WILL NOT IN ANY WAY MAKE
ANY REPRESENTATION OR WARRANTY REGARDING THE PRODUCTS OTHER THAN THOSE FROM TIME
TO TIME CONTAINED IN DAIKYO’S SALES LITERATURE OR OTHER PUBLICATIONS.


5.03   INDEMNIFICATION.  DISTRIBUTOR WILL INDEMNIFY, DEFEND AND HOLD DAIKYO
HARMLESS FROM ANY AND ALL LIABILITIES, LOSSES, OBLIGATIONS, EXPENSES (INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) AND COSTS ARISING IN CONNECTION
WITH ANY LAWSUIT, PROCEEDING OR OTHER ACTION ARISING OUT OF THE OPERATION OF
DISTRIBUTOR’S BUSINESS OR RELATED TO ANY CLAIM BY A THIRD PARTY BASED, IN WHOLE
OR IN PART, ON DISTRIBUTOR’S DISTRIBUTION OR USE OF THE PRODUCTS.  THE
ACTIVITIES OF ANY OF DISTRIBUTOR’S EMPLOYEES OR AGENTS WILL BE CONSIDERED
ACTIVITIES OF DISTRIBUTOR FOR PURPOSES OF THIS SECTION.  DAIKYO WILL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO ASSUME THE DEFENSE OF ANY SUCH LAWSUIT,
PROCEEDING OR ACTION.  DAIKYO AND DISTRIBUTOR WILL EACH GIVE THE OTHER PROMPT
NOTICE OF ANY SUCH CLAIM, LAWSUIT, PROCEEDING OR ACTION.

4


--------------------------------------------------------------------------------


ARTICL 6   TERM AND TERMINATION


6.01   TERM.  THE TERM OF THIS AGREEMENT WILL COMMENCE ON THE DATE FIRST WRITTEN
ABOVE AND, UNLESS TERMINATED EARLIER IN ACCORDANCE WITH OTHER PROVISIONS OF THIS
AGREEMENT, WILL CONTINUE FOR A PERIOD OF 10 YEARS FROM SUCH DATE.


6.02   TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AS FOLLOWS:

(A)         BY DAIKYO OR DISTRIBUTOR UPON 90 DAYS’ WRITTEN NOTICE AT ANY TIME
AFTER DAIKYO CEASES TO BE A SHAREHOLDER OF DISTRIBUTOR.

(B)        BY MUTUAL WRITTEN CONSENT OF BOTH PARTIES AT ANY TIME.

(C)         BY EITHER PARTY IN THE EVENT OF A CHANGE IN CONTROL OF THE OTHER
PARTY.  THE TERMINATING PARTY WILL MAKE THIS DECISION WITHIN ONE YEAR AFTER
LEARNING OF THE CHANGE IN CONTROL AND PROVIDE WRITTEN NOTICE THREE MONTHS PRIOR
TO THE TERMINATION.

(D)        BY EITHER PARTY IF THE OTHER PARTY BECOMES THE SUBJECT OF A FILING OR
A PETITION IN BANKRUPTCY, OR IN A JUDICIAL PROCEEDING WITH THE OBJECT OF AN
ARRANGEMENT WITH CREDITORS, OR IF THE RIGHTS OF THIS AGREEMENT ARE SEIZED FOR
THE BENEFIT OF CREDITORS, OR IF THE OTHER PARTY BECOMES THE SUBJECT OF A
PETITION FOR LIQUIDATION.

(E)         BY EITHER PARTY IF THE OTHER PARTY, BREACHES A MATERIAL PROVISION OF
THIS AGREEMENT THROUGH ADVERSE ACTION OR A FAILURE TO ACT AND SUCH BREACH
CONTINUES UNREMEDIED FOR 20 DAYS DESPITE WRITTEN NOTIFICATION.


6.03   EFFECT OF TERMINATION.  UPON TERMINATION OF THIS AGREEMENT, DISTRIBUTOR
WILL IMMEDIATELY:

(A)         CEASE TO USE ANY MATERIALS DISPLAYING ANY MARK, OR ANY SERVICE MARK
OR OTHER MEANS OF PRODUCT, SERVICE OR BUSINESS IDENTIFICATION INCORPORATING ALL
OR ANY PART OF ANY MARK, WITH REGARD TO ANY PRODUCT, SERVICE OR BUSINESS
WHATSOEVER, INCLUDING, WITHOUT LIMITING THE FOREGOING, MATERIALS DISPLAYING THE
MARKS LISTED IN THE ATTACHED EXHIBIT A:

(B)        REMOVE AND DISCONTINUE THE USE OF ALL SIGNS, STATIONERY, ADVERTISING
AND LITERATURE INDICATING THAT DISTRIBUTOR IS A DISTRIBUTOR OR REPRESENTATIVE
OF, OR IS OTHERWISE AFFILIATED WITH, DAIKYO;

(C)         RETURN ALL COPIES OF THE CONFIDENTIAL INFORMATION IN ITS POSSESSION
OR CONTROL TO DAIKYO AND CEASE TO USE SUCH CONFIDENTIAL INFORMATION FOR ANY
PURPOSE; AND

(D)        RETURN ALL PRODUCTS WHICH DISTRIBUTOR HAS RECEIVED BUT FOR WHICH IT
HAS NOT MADE PAYMENT.

If this Agreement expires according to its terms under Section 6.01 hereof or is
terminated earlier pursuant to Sections 6.02(a) or (b) hereof, then Daikyo shall
bear the cost of returning Products pursuant to Section 6.02(d), otherwise
Distributor shall bear such cost.  Distributor waives the applicability and
protection of all laws, regardless of jurisdiction, giving to

5


--------------------------------------------------------------------------------


Distributor any rights of indemnity or other compensation in lieu of notice or
otherwise arising upon termination of this Agreement or any other relationship
between Daikyo and Distributor.  Daikyo will not be required to indemnify or pay
any amount to Distributor, whether as compensation, balancing, relief or
otherwise, as a result of the termination of this Agreement.

ARTICLE 7   MISCELLANEOUS


7.01   RELATIONSHIP OF THE PARTIES.  DISTRIBUTOR WILL ACT HEREUNDER AS AN
INDEPENDENT CONTRACTOR WITH NO AUTHORITY, EITHER EXPRESS OR IMPLIED, TO OBLIGATE
DAIKYO IN ANY RESPECT.  ALL PERSONNEL OF DISTRIBUTOR WILL BE EMPLOYEES OR AGENTS
SOLELY OF DISTRIBUTOR, AND NO SUCH EMPLOYEE OR AGENT WILL REPRESENT HIMSELF TO
BE AN EMPLOYEE OR AGENT OF DAIKYO.


7.02   SEVERABILITY.  UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT WILL NOT RENDER UNENFORCEABLE, OR IMPAIR, THE REMAINDER OF THIS
AGREEMENT.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT WILL BE FOUND TO BE
INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, THIS AGREEMENT
WILL BE DEEMED AMENDED TO DELETE OR MODIFY AS NECESSARY THE OFFENDING PROVISION
OR PROVISIONS AND TO ALTER THE BOUNDS THEREOF IN ORDER TO RENDER IT VALID AND
ENFORCEABLE.


7.03   TRANSFERABILITY OF RIGHTS AND OBLIGATIONS.  NEITHER PARTY MAY TRANSFER OR
ASSIGN (WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW) ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY PERSON OR ENTITY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  ANY ATTEMPT TO TRANSFER OR ASSIGN ANY
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN VIOLATION OF THIS SECTION WILL BE
VOID.  SUBJECT TO THE FOREGOING, THIS AGREEMENT WILL BIND AND INURE TO THE
BENEFIT OF PERMITTED SUCCESSORS AND ASSIGNS OF THE PARTIES.


7.04   NOTICES.  ALL NOTICES PERMITTED OR REQUIRED TO BE GIVEN HEREUNDER WILL BE
WRITTEN IN ENGLISH AND WILL BE DEEMED DULY GIVEN (A) WHEN DELIVERED BY HAND, (B)
TEN (10) BUSINESS DAYS AFTER IT IS MAILED, CERTIFIED OR RETURN RECEIPT
REQUESTED, WITH POSTAGE PREPAID; (C) WHEN SENT BY TELEX (WITH ANSWERBACK), (D)
WHEN SENT BY TELECOPY (WITH RECEIPT CONFIRMED), OR (E) WHEN RECEIPT IS SIGNED
FOR WHEN SENT BY FEDERAL EXPRESS, DHL OR OTHER EXPRESS DELIVERY SERVICE. 
NOTICES WILL BE ADDRESSED AS FOLLOWS:

 

If to Daikyo Seiko Ltd., to:

 

 

 

 

 

38-2, Sumida 3-Chome

 

 

Sumida-Ku

 

 

Tokyo 131-0031 Japan

 

 

Attention:

Masamichi Sudo, President

 

 

Telecopier:

81 3 36101241

 

 

 

With a required copy to:

 

 

 

 

 

West Pharmaceutical Services, Inc.

 

 

101 Gordon Drive

 

 

Lionville, Pennsylvania 19341

 

 

Attention:

General Counsel

 

 

Telecopier:

(610) 594-3013

 

 

 

 

6


--------------------------------------------------------------------------------


 

If to Distributor, to:

 

 

 

 

 

West Pharmaceutical Services, Inc.

 

 

101 Gordon Drive

 

 

Lionville, Pennsylvania 19341

 

 

Attention:

President

 

 

Telecopier:

(610)594-3021

 

or at such other address as either party may direct the other in writing.  Each
party will promptly inform the other of any change of address or personnel to
receive such notices.


7.05   MODIFICATIONS AND AMENDMENTS.  NO MODIFICATION, ADDITION OR AMENDMENT OF
THIS AGREEMENT SHALL BE BINDING ON ANY PARTY UNLESS SET FORTH IN A DOCUMENT DULY
EXECUTED BY OR ON BEHALF OF SUCH PARTY.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT WILL CONSTITUTE WAIVER OF OR EXCUSE FOR ANY OTHER BREACH OR DEFAULT. 
ALL WAIVERS HEREUNDER MUST BE IN WRITING SIGNED BY THE PARTY AGAINST WHICH
ENFORCEMENT OF SUCH WAIVER IS SOUGHT.


7.06   HEADINGS.  THE HEADINGS PRECEDING THE TEXT OF THE SECTIONS AND
SUBSECTIONS HEREOF ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE, AND WILL
NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR, WILL THEY AFFECT ITS MEANING,
CONSTRUCTION OR EFFECT.


7.07   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPART, AND EACH
COUNTERPART WILL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, PROVIDED THAT ALL SUCH
COUNTERPARTS TOGETHER WILL CONSTITUTE ONLY ONE AGREEMENT.


7.08   GOVERNING LAW AND VENUE.   THERE ARE ENGLISH LANGUAGE AND JAPANESE
LANGUAGE VERSIONS OF THIS AGREEMENT.  THE ENGLISH LANGUAGE VERSION IS
CONTROLLING.  THE FIRST-INSTANCE JURISDICTION OVER ALL CONTROVERSIES ARISING OUT
OF THIS AGREEMENT SHALL LIE WITH THE TOKYO DISTRICT COURT OR THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.


7.09   ENTIRE AGREEMENT.   THIS AGREEMENT AND THE EXHIBITS HERETO, EACH OF WHICH
IS INCORPORATED HEREIN, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR
AGREEMENTS, REPRESENTATIONS,  STATEMENTS, UNDERSTANDINGS, CUSTOMS AND TRADE
USAGE, IF ANY, WHETHER WRITTEN OR ORAL.  DISTRIBUTOR AND DAIKYO AGREE THAT THE
ENGLISH LANGUAGE VERSION OF THIS AGREEMENT SHALL CONTROL OVER TRANSLATIONS OF
THIS AGREEMENT INTO ANY OTHER LANGUAGE.

7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

DAIKYO SEIKO, LTD.

By

 

/s/ MASAMICHI SUDO

 

 

 

Masamichi Sudo, President

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

By

 

/s/ DONALD E. MOREL, PH.D.

 

 

 

Donald E. Morel, Ph.D.,

 

 

Chairman and Chief Executive Officer

 

8


--------------------------------------------------------------------------------


 

EXHIBIT A

 

MARKS

“Daikyo Flurotec Closures”

“Daikyo Flurotec”

“CZ”

“Daikyo Resin CZ CRYSTAL INNOVATION”

 


--------------------------------------------------------------------------------